Steele Hays, Justice, dissenting. The majority opinion directs the chancellor to return the custody of this infant girl to the petitioners without prejudice to the unnamed respondents to establish their adoptive rights to this child. Thus the petitioners, about whom we know nothing except that they knowingly gave up the custody of the child for adoption, will regain custody under this opinion by the summary process of habeas corpus and without any determination of the welfare and best interest of the child. The tragic consequence is that a fifteen month old girl who bears no part of the responsibility for this unhappy situation and who has known only one set of parents from birth is removed from familiar surroundings to foreign surroundings and into the custody of persons who are, to her, total strangers, albeit her biological parent and grandparents. If that wrenching experience must occur, it ought to come, if at all, after, rather than before, the legal issues are fully resolved, governed by the best interest of the child. I do not question the right of the petitioners to have the validity of their consent judicially determined, but I earnestly disagree with the majority that the custody of the child should be changed before those issues are decided. The majority opinion makes only passing mention of the best interest of the child, applying instead the stylized properties of habeas corpus — which do not lend themselves readily to the just determination of adoption disputes. Yet even where habeas corpus is the procedural mode we have consistently looked first to the welfare of the child and denied the writ where the welfare of the child warranted, even in cases where the custody was far more ambiguous than here. In all of the cases cited by the majority where habeas corpus was sought, the court weighed the best interest of the child as decisive: Feight v. Feight, 253 Ark. 950, 490 S.W.2d 140 (1973) (“The fitness of the petitioner to have custody is the pivotal issue.") (my italics); Massey v. Flinn, 198 Ark. 279, 128 S.W.2d 1008 (1939) (“The prime concern and the controlling factor is the best interest of the child.”) (my italics). Tucker v. Turner, 195 Ark. 632, 113 S.W.2d 508 (1938); Washaw v. Gimble, 50 Ark. 351, 7 S.W. 389 (1887) and Verser v. Ford, 37 Ark. 27 (1881). In deciding this case as it has, the majority, I believe, has disregarded two important and overriding considerations: (1) The Revised Uniform Adoption Act1 (on which, it might be noted, the petitioners rely for the disavowal of their consents) provides that before a consent to adoption is withdrawn the best interest of the child shall be considered by the court (Ark. Stat. Ann. § 56-209);and (2) itwas the voluntary and purposeful act of the petitioners, rather than the prospective parents, in giving up this child for adoption that brought about the dreaded situation now before us. I believe the welfare and best interest of the child should first be resolved before any change of custody, temporary or permanent, is ordered and for that reason I dissent to the majority opinion.   Ark. Stat. Ann. § 56-201 et seq. (Supp. 1985).